               Case 3:19-cr-00377-WHA Document 70 Filed 12/05/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE L. WAWRZYNIAK (CABN 252751)
   ANDREW F. DAWSON (CABN 264421)
 5 AMIE D. ROONEY (CABN 215324)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        katherine.wawrzyniak@usdoj.gov
          andrew.dawson@usdoj.gov
 9        amie.rooney@usdoj.gov

10 Attorneys for United States of America

11                                   UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                        )   NO. CR 19-377 WHA
15                                                    )
             Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
16                                                    )   DECEMBER 3, 2019 TO JANUARY 25, 2021 AND
        v.                                            )   [PROPOSED] ORDER
17                                                    )
     ANTHONY SCOTT LEVANDOWSKI,                       )
18                                                    )
             Defendant.                               )
19                                                    )

20

21                                               STIPULATION
22           The parties appeared for a hearing before the Honorable William Alsup on December 3, 2019.
23 The Court heard oral argument on Defendant’s Motion for a Bill of Particulars (ECF 52, 55, 63), and the

24 parties discussed the status of discovery and the proposed scheduling order for the case. The Court

25 adjusted several pretrial deadlines in the Proposed Scheduling Order and set trial in this matter for

26 January 25, 2021. The parties agreed to return to court for an interim status conference on January 21,

27 2020, at 2:00 p.m.

28
     STIP. AND [PROP.] ORD. CONT. & EXCL. TIME UNDER S.T.A
     CR 19-377 WHA                                1
              Case 3:19-cr-00377-WHA Document 70 Filed 12/05/19 Page 2 of 3



 1          In light of the volume of discovery and the complexity of the case, the parties stipulated, and the

 2 Court ordered, that time between December 3, 2019 and January 25, 2021, be excluded for effective

 3 preparation of counsel pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv).

 4          The parties further stipulate, and ask the Court to find, that the requested continuance and

 5 exclusion of time are in the interests of justice and outweigh the best interest of the public and the

 6 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 7          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 8 counsel for the defendant to file this stipulation and proposed order.

 9          IT IS SO STIPULATED.

10 DATED: December 4, 2019                                         /s/                  ___
                                                          KATHERINE L. WAWRZYNIAK
11                                                        ANDREW F. DAWSON
                                                          AMIE D. ROONEY
12                                                        Assistant United States Attorneys

13
     DATED: December 4, 2019                                      /s/                ___
14                                                        MILES EHRLICH
                                                          ISMAIL RAMSEY
15                                                        AMY E. CRAIG
                                                          RAMSEY & EHRLICH LLP
16                                                        Counsel for Defendant Levandowski

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROP.] ORD. CONT. & EXCL. TIME UNDER S.T.A
     CR 19-377 WHA                                2
              Case 3:19-cr-00377-WHA Document 70 Filed 12/05/19 Page 3 of 3



 1                                           [PROPOSED] ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on December 3, 2019, this matter is continued until January 21, 2020, at 2:00 p.m. for an interim

 4 status conference. Trial is set for January 25, 2021 at 7:30 a.m. The time between December 3, 2019,

 5 and January 25, 2021, is excluded from the running of the speedy trial clock for effective preparation of

 6 counsel under 18 U.S.C. § 3161(h)(7)(B)(iv). The Court finds that the ends of justice served by

 7 excluding the time from December 3, 2019, to January 25, 2021, from computation under the Speedy

 8 Trial Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

 9 3161(h)(7)(A).
10          IT IS SO ORDERED.

11
           December 5, 2019.
12 DATED: ___________________                                     ___________________________
                                                                  HONORABLE WILLIAM ALSUP
13                                                                United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROP.] ORD. CONT. & EXCL. TIME UNDER S.T.A
     CR 19-377 WHA                                3
